SHAW, Justice.
These two decisions, both of which are reported as Brooks v. State, 456 So.2d 1305 (Fla. 1st DCA 1984), are before us based on a certified question of great public importance. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
The certified question is the same as that which we addressed in State v. Young, 476 So.2d 161 (Fla.1985), and State v. Carney, 476 So.2d 165 (Fla.1985). The district court below addressed the question of appellate review of departures from sentencing guidelines where a trial court relies on both permissible and impermissible reasons for the departure. Applying a harmless error analysis, the court concluded that “elimination of these impermissible reasons for deviation would have no effect upon the trial judge’s sentencing decision.” Brooks v. State, 456 So.2d at 1307. In so holding, the district court anticipated our own holding on the dispositive issue in Albritton v. State, 476 So.2d 158 (Fla.1985). We approve the decisions below.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.